Citation Nr: 0740857	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to service-connected malaria and/or 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
May 1969 to April 1971, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appellant testified before the Board in December 2003.  
The Board remanded the appellant's claim for further 
development in June 2004 and February 2005.  Subsequent to 
the completion of this development, the case was returned to 
the Board for further review.  Thereafter, the appellant 
submitted additional argument and evidence with a waiver in 
support of his claim in October 2007. See also November 2007 
written brief presentation, p. 2 (appellant's representative 
waived AOJ review of all documents made of record subsequent 
to August 17, 2007).   

Lastly, the Board notes that in an October 2007 statement, 
the appellant referenced a previous request for 
reconsideration of the disability rating assigned to his 
service-connected PTSD.  This issue is REFERRED to the RO for 
further action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant is presently service-connected for malaria 
and PTSD.  

3.  A seizure disorder did not manifest during service or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to military service 
or the appellant's service-connected disabilities.    

CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
or aggravated, and has not been shown to be proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a seizure disorder, to include as 
secondary to either his service-connected malaria or his 
service-connected PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

A letter dated in June 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The June 2004 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the June 2004 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, the appellant's claim was readjudicated and 
the appellant was provided additional Supplemental Statements 
of the Case in November 2004 and December 2006. See Mayfield  
v. Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept. 
17, 2007) [Mayfield III].

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the 
appellant was afforded a VA examination in July 2004 in 
connection with his claim. 38 C.F.R. § 3.159(c)(4).  An 
addendum medical opinion to the July 2004 examination report 
was associated with the claims file in September 2006.  In 
addition, the claims file contains an August 2007 VA expert 
medical opinion report that was requested by the Board in 
July 2007.  

Lastly, the Board observes that in the appellant's December 
2006 Supplemental Statement of the Case, the RO provided the 
appellant with an explanation of disability ratings and 
effective dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Regardless, since the Board has concluded that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a seizure 
disorder, any questions as to the appropriate disability 
rating or effective date to be assigned to his claim are 
rendered moot, and no further notice is needed. Id.  

B.  Law and Analysis 

The appellant is presently service-connected for malaria and 
PTSD. See September 1971 and May 2001 rating decisions.  He 
seeks service connection for a seizure disorder that he 
contends is secondary to either one or both of his service-
connected disabilities. See July 2000 application for 
compensation.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be granted for certain 
chronic diseases, such as epilepsies, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.

In this case, the appellant's post-service medical records 
show that the appellant was diagnosed with a seizure disorder 
in approximately May 1981; and that this diagnosis was made 
despite evidence that the appellant had a normal 
electroencephalographic and CT scan. See private medical 
records dated in May 1981, February 1984 and November 1985.  
Regardless of the appellant's electroencephalographic and CT 
scan results, the Board assumes for the sake of this appeal 
that the appellant does in fact have a seizure disorder, to 
include partial complex seizures and generalized seizures. 
See July 2004 VA examination report; July 2004 lay statements 
(appellant's friends reported their observations as to the 
appellant's present health and seizure activity).  As such, 
the Board finds that the appellant has a met the first 
element of the service connection tests (direct and 
secondary) in that he has a current diagnosis for which 
service connection can be granted.  

In terms of the issue of direct and presumptive service 
connection, the Board observes that the appellant's service 
medical records contain no complaints, treatment or diagnosis 
related to epilepsy or a seizure disorder while the appellant 
was in service.  While the appellant has testified that he 
began experiencing seizure activity within a few months after 
his discharge from service, the first medical evidence 
documenting his condition is not dated until May 1981. See 
December 2003 BVA hearing transcript, pgs. 3, 8-10; April 
2001 and November 2007 statements in support of claim.  In 
light of the lack of medical evidence corroborating the 
appellant's belief that the symptomatology he experienced 
immediately post-service was in fact symptomatology that can 
be associated with his current seizure disorder, the Board 
finds that service connection on either a direct or 
presumptive basis is not warranted in this case.  

As to the appellant's claim of entitlement to service 
connection on a secondary basis, the Board has reviewed the 
claims file for medical evidence supporting the appellant's 
assertion that his current diagnosis of a seizure disorder 
was either caused by or aggravated by his service-connected 
malaria or service-connected PTSD (i.e., evidence fulfilling 
the second element of the secondary service connection test).  
However, for reasons set forth below, the Board finds that 
the appellant's claim must be denied on the basis of 
secondary service connection as well.  

	1.  Seizure disorder secondary to service-connected 
malaria 

In terms of the appellant's theory that his seizure disorder 
is related to his service-connected malaria, a review of the 
claims file reveals post-service private and VA medical 
records dated from May 1981 to November 2005 that document 
treatment the appellant has received in relationship to his 
seizure disorder.  Several of these records contain 
statements made by the appellant to his medical providers 
indicating that he (the appellant) was told that his service-
connected malaria "could have contributed" to the 
development of his seizure disorder and that the appellant 
believed his service-connected malaria caused his seizure 
disorder (September 1999 VA medical record; September 2000 VA 
examination report; duplicate September 2000 VA examination 
report with handwritten notations from the appellant 
contained therein).  In addition, one specific medical record 
dated in January 2001 arguably contains the opinion of a VA 
mental hygiene clinic provider that the appellant's grand mal 
seizures were "possibly due" to a sustained fever from 
malaria; however, the Board is uncertain as to whether this 
statement reflects an actual medical opinion of the provider 
or is a recitation of the appellant's statements to that 
provider. See VA medical records dated in January 2001 ("DX 
= = PTSD, NSC, Malaria, SC Grandmal Seizures NSC but possibly 
due to sustained fever from malaria prior to Dx and Tx").  
Regardless, a review of the above-referenced records reveals 
that none of the VA examiners who physically examined the 
appellant in terms of his seizure disorder have specifically 
opined that his seizure disorder is secondary to his service-
connected malaria.  At best, the January 2001 medical record 
provides an opinion as to a possible (i.e., speculative) 
relationship between these disorders. Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be medical nexus evidence to well-
ground cause of death claim).  Thus, the Board finds the 
appellant's post-service VA medical records do not assist in 
supporting his claim. 

Evidence against the appellant's claim consists of a July 
2004 VA examination report and September 2006 addendum report 
contained in the claims file.  In the July 2004 VA 
examination report, the examiner indicated that it would seem 
reasonable to assume that the etiology of the appellant's 
seizures would not be related to malaria since the appellant 
did not have a clear history that he had malarial 
encephalopathy.  However, he further stated in the report 
that the appellant's history was inadequate to exclude that 
as a possibility.  As such, he felt at that time that the 
question could simply not be answered.  The Board found that 
the July 2004 VA opinion needed to be clarified as to the 
likelihood that the appellant's seizure disorder was either 
caused by or permanently aggravated by his service-connected 
malaria. See February 2005 Board decision, p. 3.  As such, 
the Board remanded the claim for an addendum opinion.  Id., 
pgs. 3-4.  This addendum opinion was provided in September 
2006.  

In his September 2006 addendum opinion, the VA examiner 
reconfirmed his July 2004 examination report in that he 
stated there was no evidence that the appellant had any brain 
involvement clinically with his malaria.  He described the 
appellant's 1971 malaria as consisting of a fever with chills 
with no specific neurologic symptoms.  As such, he found that 
it would be most unlikely, and with a no greater risk than 
the general population, that epilepsy would be associated 
with the appellant's kind of malaria. See September 2006 
addendum opinion, p. 1.  Thus, the examiner essentially 
opined that the appellant's seizure disorder did not directly 
manifest as a result of his service-connected malaria.  
However, in doing so, the examiner once again failed to 
directly answer the question of whether the appellant's 
service-connected malaria aggravated his seizure disorder.  
As such, the Board sought a VA expert medical opinion from a 
Veterans Health Administration (VHA) examiner as to the 
medical likelihood that the appellant's seizure disorder was 
permanently aggravated or permanently worsened by his 
service-connected malaria. July 2007 VHA request.   

The VHA opinion sought by the Board was provided in August 
2007.  At that time, a neurologist reviewed the appellant's 
claims file and opined that it was less likely as not that 
the appellant's service-connected malaria permanently 
aggravated or permanently worsened his nonservice-connected 
seizure.  In issuing this opinion, the examiner noted that a 
review of the appellant's medical records indicated that the 
appellant was treated for malaria of the vivax type. See 
August 2007 opinion, p. 1.  The appellant's malaria was 
described as fever and chills with no specific neurologic 
symptoms; without reoccurrence since 1971.  The neurologist 
reported that in humans, plasmodium falciparum causes nearly 
all the deaths and neurological complications while 
plasmodium vivax does not or very rarely affects the central 
nerve system.  As such, he felt that it was less likely as 
not that the appellant's service-connected malaria 
permanently aggravated or worsened his nonservice-connected 
seizure disorder.  

Thus, the only competent medical evidence of record 
addressing the claimed relationship between the appellant's 
service-connected malaria and his seizure disorder are the 
above-referenced medical opinions in which the examiners 
opined that the disorders are not related.  The Board finds 
the July 2004, September 2006 and August 2007 medical 
opinions not only to be persuasive and credible, but also 
uncontroverted.  To the extent that the appellant offers his 
own opinion that his seizure disorder was caused or 
aggravated by his service-connected malaria, the Board finds 
that his opinion is not probative on the issue.  Lay persons, 
such as the appellant, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In making the finding that aggravation has not been shown in 
this case, the Board acknowledges that appellant's statement 
that the medical premise that "plasmodium vivax does not or 
very rarely affects the central nerve system" relied upon in 
the VHA opinion is considered to be controversial (as noted 
in the VHA report). See  November 2007 statement from the 
appellant; August 2007 VHA report.  Although the appellant's 
statement is correct, the Board finds that the controversial 
nature of the premise does not change the validity or 
probative nature of the VHA opinion in light of the lack of 
medical evidence contained in the claims file that addresses 
(much less contradicts) the VA expert's opinion.  

Lastly, to the extent that the appellant and his 
representative argue error in that his appeal should be 
remanded in order for the appellant to be "admitted for 
intensive [medical] monitoring to determine the localization 
of his seizure focus and if possible an etiology" as 
suggested in the July 2004 and September 2006 medical 
opinions, the Board finds such a remand unnecessary in light 
of the fact that the appellant's diagnosis of a seizure 
disorder has been conceded in this appeal and the claims file 
contains competent medical evidence of record addressing the 
relationship between the appellant's seizure disorder and his 
service-connected malaria. See November 2007 written brief 
presentation, p. 2.    

Therefore, based on the record, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a seizure 
disorder secondary to the appellant's service-connected 
malaria.  


        2.  Seizure disorder secondary to service-connected PTSD 

Alternatively, the appellant argues that he should be granted 
service connection for his seizure disorder on the basis that 
this disorder was either caused by or aggravated by his 
service-connected PTSD.  However, a review of the medical 
evidence of record also reveals that the appellant's claim 
must be denied on this theory.  

In this regard, the Board observes that one of the 
appellant's post-service medical records reflects that the 
appellant's PTSD is a source of chronic anxiety; that the 
appellant has a remarkable grasp of how PTSD symptoms related 
to his anxiety levels can exacerbate his seizure disorder; 
and that the appellant reported to his  medical providers 
that when anxiety symptoms "seem to be starting to induce a 
seizure aura" consisting of general malaise and 
irritability, he could usually abort progression of a seizure 
by utilizing medication. See November 2005 VA medical record.  
While the appellant relies upon the above-referenced VA 
medical record to support his claim, the Board finds this 
evidence not to be particularly probative since the VA 
medical provider who prepared the November 2005 treatment 
note did not provide a medical opinion as to whether the 
appellant's PTSD either (1) directly caused the appellant's 
seizure disorder or (2) permanently aggravated this disorder 
in contrast to temporarily worsening it.  

In contrast, the July 2004 VA examiner addressed the issue of 
whether there is a direct relationship between the 
appellant's seizure disorder and his PTSD.  In doing so, the 
examiner opined in the negative, stating that such a 
relationship would not be in keeping with his opinion or the 
opinion of most epileptologists that anxiety could be the 
cause of seizures. September 2006 addendum opinion.  Based 
upon this examination report and the absence of any other 
competent medical evidence suggesting a causal relationship 
between the appellant's service-connected PTSD disability and 
his seizure disorder, the Board finds that the more 
persuasive evidence of record indicates that the appellant's 
service-connected PTSD did not directly cause the appellant's 
seizure disorder. 

As to the issue of aggravation, the Board observes that the 
August 2007 VA neurologist reviewed the appellant's claims 
file and opined that while the appellant might experience a 
temporary or short-term worsening of his seizure disorder 
because of his PTSD, there is no scientific data that is 
supportive of the notion that symptoms of PTSD permanently 
aggravate or permanently worsen seizure disorders.  A 
temporary flare-up of an injury or disease is not sufficient 
to be considered "aggravation" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  As such, the VA 
medical expert opined that it was less likely as not that the 
appellant's service-connected PTSD permanently aggravated or 
permanently worsened his nonservice-connected seizure 
disorder.  The Board finds the August 2007 medical opinion to 
essentially be uncontroverted and dispositive on the issue of 
aggravation since (as noted above) the November 2005 VA 
medical provider did not address the concept of permanence 
when discussing the appellant's anxiety levels and 
exacerbation of his seizure disorder.  Therefore, in light of 
this opinion and the other medical evidence of record, the 
appeal must be denied.    

C.  Conclusion 

For the reasons discussed above, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Service connection for a seizure disorder, including as 
secondary to service-connected malaria and/or post-traumatic 
stress disorder, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


